Citation Nr: 0834090	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to increased evaluation of scar, left ankle, 
residuals shell fragment wound with retained fragment, 
currently noncompensable.

2. Entitlement to service connection for neck condition, 
claimed as neck damage.

3. Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1968, January 1971 to February 1972.  His DD-214 for his 
first tour of duty reflects receipt of a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The veteran provided testimony at an April 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

During the pendency of this appeal, it has become apparent 
that the left ankle claim raised by the veteran, while 
characterized as relating to a scar, left ankle, residuals of 
gun shot wound, was intended to be a claim for a muscle 
disability, left foot, as a result of the residuals of gun 
shot wound.  The muscle injury aspect of the claim has not 
yet been adjudicated and the Board therefore refers that 
matter to the RO.  

The issue of entitlement to service connection for Hepatitis 
B is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's scar of the left ankle measures about 1 cm 
in diameter, is hardly visible, has no local symptoms and 
causes no joint problems around his ankle and foot. 

2. The competent evidence of record does not demonstrate that 
the current neck disability is causally related to active 
service.


CONCLUSIONS OF LAW

1. The criteria for an increased, compensable evaluation for 
a scar of the left ankle have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.118; Diagnostic Code 7805 (2007).

2. A neck disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Scar

In his April 2005 claim, the veteran sought an increased 
rating for his scar of the left ankle.  The veteran noted he 
could feel the shrapnel in the foot. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
at issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the more recent medical findings regarding the 
current level of impairment related to the veteran's 
disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

By way of background, the veteran submitted a claim for 
service connection for residuals of gunshot wound in April 
2003.  In a January 2004 rating decision, the RO granted 
service connection, noncompensable, for scar, left ankle 
residuals of gunshot wound, under Diagnostic Code 7805.  The 
veteran did not appeal this decision and it became final.

There are no post service treatment records containing 
complaints or treatment associated with the veteran's 
service-connected scar at any VA facility.  In November 2005 
the veteran was afforded a VA scar examination.  The examiner 
noted the scar's location and length, about 1 cm, that the 
scar was hardly visible, and the veteran's comment that the 
scar caused "no problem."  The examiner further noted the 
left ankle scar was without local symptoms and caused no 
joint problem around the ankle and foot.  

The January 2006 rating decision continued the noncompensable 
evaluation on the basis and conclusions of this VA scar 
examination.  In his March 2007 testimony before the DRO, and 
in his April 2008 testimony before the Board, the veteran 
insists that the scar is not problematic, but that his claim 
concerns the actual fragments inside his foot.  Nonetheless, 
the scar issue has been adjudicated and is before the Board.   

Under Diagnostic Code 7805, scars (not otherwise specified) 
are rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  However, objective evidence has not demonstrated a 
limitation of function attributable to the veteran's scar of 
the left ankle.  Under Diagnostic Code 7802, scars other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, may receive a 10 percent evaluation for 
an area or areas of 144 square inches (929  square cm) or 
greater.  Note 2 of this Diagnostic Code specifies that a 
superficial scar is one not associated with underlying soft 
tissue damage, as is the case here.  There was no indication 
the scar was unstable or painful upon examination; thereby 
rendering Diagnostic Codes 7803 and 7804 inapplicable.  

Based upon the evidence of record, the Board finds a 
compensable evaluation for the veteran's service-connected 
left neck scar is not warranted.  The VA examiner noted the 
left ankle scar was about 1 cm in diameter and that it did 
not limit motion in the veteran's left foot or ankle.  The 
veteran reported that the scar itself was not a problem.   
The veteran is competent to report the symptoms he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Board certainly finds him credible in the 
report of his symptoms.

As the preponderance of the evidence is against the claim for 
a compensable rating for his scar of the left ankle, the 
benefit-of-the-doubt doctrine is not for application, and a 
compensable rating must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.


Service Connection - Neck

The veteran is claiming entitlement to service connection for 
a neck disability claimed as neck damage.  

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In his April 2008 testimony before the Board and in his 
statements, the veteran attributed his neck condition to an 
incident that occurred in the fall of 1970 while in Vietnam.  
As a helicopter crew chief, the veteran was tasked with the 
salvaging of downed helicopters.  During the recovery of one 
such helicopter, the veteran was hit on the head by a 
salvaged aircraft window that apparently was picked up and 
thrown about by the lifting helicopter's rotor wash.  The 
veteran remembered being knocked out and later being unsteady 
on his feet.  He did not seek medical care upon returning to 
base, instead he applied a bandage and returned to his 
duties.  The veteran did not seek medical care for this 
incident during the remainder of his time in service, or upon 
discharge. 

The veteran also testified that a "couple" of years after 
his discharge his neck caused discomfort during long drives 
and has continued to be painful.  The veteran apparently did 
not seek any private care.  The first record of VA treatment 
for the veteran's neck came in September 2003.  A September 
2003 x-ray found good alignment with well maintained 
vertebral heights.  There was no evidence of a fracture or 
dislocation.  The impression was of a negative cervical 
spine.  An October 2004 x-ray found again no evidence of 
fracture or dislocation, but moderate to marked degenerative 
disc disease of the C5-C6.  

The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board finds this veteran to be a credible witness.  The 
Board also acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

During the April 2008 hearing, the veteran testified that he 
has been experiencing neck pain and discomfort, starting a 
"couple" of years after discharge.  However, the absence of 
documented complaints or treatment for nearly 30 years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
Moreover, no competent evidence of record causally relates a 
current neck disability to active service.

The veteran here has received the Purple Heart and is thus 
found to be a combat veteran.  Pursuant to 38 U.S.C.A. § 
1154(b) (West 2002), with respect to combat veterans, "[VA] 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  In this case, it is undisputed that 
the veteran now has a neck disability, which is evidenced by 
the 2004 x-ray examination.  Therefore the first element is 
satisfied for the veteran's claims.  With respect to the 
second element, in-service incurrence of disease or injury, 
the Board finds that the veteran did engage in combat with 
the enemy within the meaning of 38 U.S.C.A. § 1154(b) (West 
2002), as his DD 214 lists receipt of the Purple Heart.  With 
respect to crucial third element, medical nexus, however, the 
claim fails

The veteran himself believes that his current neck problems 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for a neck disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additional notice was sent in June 2006 and 
the claim was readjudicated in an October 2006 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a July 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected scar, the evidence must show that his condition had 
worsened enough to warrant the payment of a greater 
evaluation.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The January 2006 rating decision 
explained the criteria for the next higher disability rating 
available for a scar, left ankle residuals of gunshot wound, 
under the applicable diagnostic code.  The October 2006 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected scar, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination for the scar claim, obtained a medical opinion as 
to the etiology and severity of scar disability, and afforded 
the veteran the opportunity to give testimony before the 
Board. 

The veteran was not afforded a VA examination regarding the 
claim for a neck disability.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A compensable rating for scar, left ankle, residuals shell 
fragment wound with retained fragment is denied.

Entitlement to service connection for a neck disability is 
denied.


REMAND

The veteran testified before the Board in April 2008 and 
before the DRO in March 2007 about his unprotected exposure 
to the blood of the wounded and dead while he served as a 
helicopter crew chief in country in Vietnam.  The veteran 
stated he attempted to donate blood a few months after he was 
discharged in 1972, but his donation was rejected and he was 
informed he had tested positive for hepatitis B at that time.  
He has remained apparently asymptomatic.  That he has 
hepatitis B was confirmed at the VA facility in March 2005.  

There is no reference to or treatment for hepatitis B in his 
service treatment records.  However, there is recorded 
treatment of the veteran for a gunshot wound in March 1966.  
An exploratory laparotomy was performed with negative 
findings and the missile tract was debrided, packed open and 
closed.

The Board also noted that in the July 2005 Duty to Assist 
letter sent to the Veteran by the RO, the VA informed the 
veteran that the medical community recognizes several risk 
factors for hepatitis infections which include accidental 
exposure to blood by healthcare workers (to include combat 
medics or corpsman) and transfusions of blood or blood 
products before 1992.

The Board finds that a VA examination for liver disorders is 
necessary in order to obtain a medical nexus opinion, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the etiology 
of his hepatitis B.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)(when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
liver disorder examination, by an 
appropriate examiner, for the purpose of 
ascertaining the current nature and 
extent of severity of disability related 
to his hepatitis B to determine whether 
it is at least as likely as not (50 
percent probability or more) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service.  In doing so, the examiner 
should accept as fact the veteran's 
contentions of unprotected exposure to 
the blood of combat wounded and dead 
while serving as a helicopter crew chief.  
Consideration should also be given to any 
exposure to blood transfusions or blood 
products while undergoing medical 
procedures as a result of a gun shot 
wound in March 1966.

The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


2.  Following completion of the above 
development, the AMC should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative.  The requisite period 
of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


